Citation Nr: 0329734	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to an initial rating higher than zero percent 
for migraine headaches.  



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from August 1996 to August 
2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the RO-which, in 
pertinent part, denied service connection for an anxiety 
disorder with claustrophobia and granted service connection 
for migraine headaches and assigned an initial noncompensable 
(i.e., 0 percent) rating.  The veteran wants her anxiety 
disorder service connected and a higher initial rating for 
her migraine headaches.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Although she initially requested a personal hearing 
concerning her claims, the veteran subsequently withdrew her 
hearing request in September 2002.  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support her claims, of whose ultimate responsibility-hers 
or VA's, it was for obtaining the supporting evidence, and 
all available evidence relevant to her claims was obtained.  

2.  Since she had no additional evidence and/or argument to 
submit, and wanted her claims expedited, the veteran 
indicated in an October 2002 statement that she wanted her 
appeal forwarded to the Board without waiting for the then 
existing 
60-day due process period to expire.  

3.  The record on appeal does not indicate the veteran 
clearly and unmistakably had an anxiety disorder when she 
began serving on active duty in the military, and an anxiety 
disorder was manifested and diagnosed in service; there also 
is a current diagnosis confirming she still has this same 
condition.  

4.  Since filing her claim, the veteran's migraine headaches 
have averaged one characteristic prostrating attack every 2 
months.  

CONCLUSIONS OF LAW

1.  The presumption of soundness on entrance into service is 
not rebutted, and an anxiety disorder was incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).

2.  The criteria are met for an initial 10 percent rating, 
but no higher, for the migraine headaches.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before that date and not yet final.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this particular appeal, an August 27, 2001, letter from 
the RO notified the veteran of the requirements of the VCAA.  
This included specifically apprising her of the information 
and evidence the RO had or would obtain and the information 
or evidence that she must submit personally.  Quartuccio, 16 
Vet. App. at 186-87.  That letter also notified her that she 
had 60 days to respond, i.e., until October 27, 2001.  

The United States Court of Appeals for the Federal Circuit 
since has invalidated VA's 30-day initial response period 
contained in VA's implementing regulation, 38 C.F.R. 
§ 3.159(b)(1), as inconsistent with the one-year notice 
period Congress established in 38 U.S.C.A.§ 5103(b)(1).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day due process period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify communication is potentially 
misleading and detrimental to veterans whose claims are 
prematurely denied short of the statutory one-year period 
provided for a response.  The Federal Circuit Court further 
found that VA's rule allowing for a two-pronged 30-day 
initial due process period, followed by an explanation that 
the claimant still had the remainder of the one-year appeal 
period to submit evidence if dissatisfied with the initial 
rating, was an unreasonable exercise of agency discretion.  

So, in this particular appeal, the RO's August 27, 2001, VCAA 
letter is potentially a violation of the Federal Circuit 
Court's holding in the PVA case since the 60-day response 
time indicated in that letter is less than the required one-
year allotment, just as the 30-day response time was.  But 
this is inconsequential because the Board is granting both of 
the veteran's claims.  

Furthermore, in response to that letter and the statement of 
the case (SOC), since she had no additional evidence and/or 
argument to submit and wanted her claims expedited, the 
veteran indicated in an October 2002 statement that she 
wanted her appeal forwarded to the Board without waiting for 
the then existing 
60-day due process period to expire.  Her response not only 
was a waiver of her right to wait an additional 60 days, but, 
in effect, was even tantamount to a waiver of her right to 
wait an additional one year since the clear intent of her 
response was to have the Board go ahead and decide her case 
without further delay.  And, again, since the Board is 
granting both of her claims, there is no risk of prejudice 
in deciding her appeal at this time without first remanding 
her case to the RO to correct the defective VCAA notice she 
received.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service connection for an Anxiety disorder

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also 
may be granted for a pre-existing condition if it was 
aggravated during service beyond its natural progression.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A veteran is presumed to have been in sound condition when he 
or she entered into military service-except for conditions 
noted on the entrance examination.  38 U.S.C.A. §§ 1111 and 
1132.  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VA's General Counsel recently held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111, insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service, and that section 3.304(b) is 
invalid and should not be followed [for that proposition].  
VAOPGCPREC  3-2003 (July 16, 2003).  

In determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1). History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  See 
generally, Prejean v. West, 13 Vet. App. 444 (2000).  

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In September 2001, the veteran underwent multiple VA 
compensation and pension examinations.  A general medical 
examiner, who unfortunately did not have the veteran's claims 
file available for review, indicated he was not certain that 
she had anxiety problems, and that follow-up study and 
treatment were indicated.  Also in September 2001, however, a 
VA mental status examination was conducted, which is much 
more relevant to this particular claim for psychiatric 
impairment.  And the claims folder was reviewed; the report 
of that evaluation confirms the examiner obtained a past 
medical history, past psychiatric history, occupational 
history, and social history prior to performing the mental 
status evaluation.  And after examining the veteran, he 
concluded that she indeed did have an anxiety disorder, not 
otherwise specified.  Obsessive-compulsive personality traits 
also was diagnosed.  And although the examiner went on to 
discount the actual extent of disability from the anxiety 
disorder, he did not retract the diagnosis, which is the most 
important consideration in a claim for service connection.  
Conversely, determinations concerning the actual severity of 
the condition do not arise until it is service connected and 
VA is rating it.

Note also that, in a Naval medical record received in 
September 2002, the veteran's former outpatient psychiatry 
health care provider explained that she initially was treated 
in June 2000 (i.e., while in military) and diagnosed with 
claustrophobia, which was severe enough to require limited 
duty.  The writer further explained that treatment was 
unsuccessful, and that administrative separation was not 
initiated only because the veteran was just 3 months from the 
end of her enlistment at the end of her limited duty, which 
was extended.  

The veteran's service medical records also intimate that she 
experienced some claustrophobic symptoms prior to entering 
the military, but the evidence is not clear and unmistakable 
both that her anxiety disorder existed prior to service and 
that this disease was not aggravated by her service.  So the 
presumption of sound mental condition at the time of her 
entrance into the military has not been rebutted.
Consequently, since an anxiety disorder was diagnosed in 
service, which just recently ended in August 2001, and she 
still carries this same diagnosis, there is a basis for 
granting service connection for this condition.  See, e.g., 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (discussing 
what type of evidence is needed to prove chronicity of 
disease or injury in service or continuity of symptomatology 
after service).



III.  Higher Initial Rating for Migraines

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  And as alluded to earlier, when, 
as here, she timely appealed the rating initially assigned 
for her disability, just after establishing her entitlement 
to service connection for it, VA must consider her claim in 
this context.  This, in turn, includes determining whether 
she is entitled to a "staged" rating to compensate her for 
times since filing her claim when her disability may have 
been more severe than at other times during the course of 
her appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Compare and contrast with the holding in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), where the court 
indicated the most recent level of functional impairment is 
of primary importance.

In September 2001, the veteran underwent a VA neurological 
examination.  At the conclusion of that evaluation, the 
examiner indicated the veteran gave a description of 
migraines without aura.  And he said her description of the 
effects on her activities of daily living and the frequency 
of her headaches was a bit unusual, and therefore he believed 
that it was important to confirm her history by thorough 
review of her medical record.

The veteran's migraine headaches currently are rated as 
noncompensable, meaning 0-percent disabling under 38 C.F.R. 
§ 4.124a (2003), Diagnostic Code 8100, effective from August 
6, 2001, the day after her separation from service.  In order 
to warrant a 10 percent rating, her migraines must cause 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  Less frequent [prostrating] 
attacks are assigned a zero percent rating.  A 30 percent 
rating requires characteristic prostrating attacks occurring 
on an average once a month over the last several months.  The 
next higher rating of 50 percent requires very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. 4.124a, Diagnostic Code 8100.  

The veteran's service medical records (SMRs) show that she 
complained of headaches numerous times while on active duty 
in the military.  Cephalgia was diagnosed in January 1998.  
She also went to an emergency room (ER) with complaints of a 
severe throbbing and generalized headache of 2 days duration, 
with a pain level of 9 out of 10 and photosensitivity.  She 
again was seen the next day, when she reported that she still 
had the headache.  And migraine headaches was the diagnosis.  
She again was seen in the ER in March 1998, with complaints 
of throbbing and stabbing sagittal headache and retro-orbital 
headache of the last 18 hours, which was aggravated by 
photophobia.  She was assessed with a headache.  
Approximately 5 days later, she was photosensitive and had 
blurry vision during an optometry appointment.  

In November 2000, the veteran was in a motor vehicle accident 
(MVA) and sustained a whiplash injury.  After that accident, 
she also complained of frontal headaches, with nausea and 
lightheadness, for which the prescribed Vicodan helped.  

In January 2001, the veteran yet again reported experiencing 
migraines, and it was noted that she took Maxalt, Midrin or 
Motrin with relief.  In March 2001, she also was seen again 
in the ER due to her migraines.  And a follow-up report 
indicates that she still was vomiting, although her migraine 
was "only a headache now."  In June 2001, she was treated 
for nausea, vomiting, and a 2-day headache with a described 
pain level of 6 out of 10.  

The medical evidence cited above indicates the veteran is 
entitled to an initial 10 percent rating for her migraine 
headaches because, on average, she has experienced 
characteristic prostrating attacks about once every 2 months 
during the last several months.  She has not, however, had 
migraines of sufficient frequency or severity to warrant an 
initial rating higher than 10 percent under Code 8100.  
Although she received treatment in 1998, her migraine 
headaches apparently subsided after her pregnancy later that 
year.  There was no worsening of her symptoms during 1999 or 
extensive treatment.  She was next seen in November 2000.  
Similarly, there is no evidence that her disability picture 
has substantially changed during the years since.  In fact, 
the most recent evidence of record from her September 2001 VA 
neurology examination is quite skeptical of the veracity of 
her complaints-especially insofar as the actual effect on 
her activities of daily living and the purported frequency 
that she experiences the migraines.  So an initial rating 
higher than 10 percent is not warranted.  Rather, the 
evidence shows that the frequency and severity of her 
migraine headaches is best approximated by an initial 10 
percent rating, and has been since she filed her claim.  So 
she is not entitled to a "staged" rating under Fenderson 
because the 10 percent rating that she is receiving in this 
decision is the most disabling the condition has been since 
she filed her claim.  This, then, is the rating that must be 
assigned.  See 38 C.F.R. § 4.7.  




ORDER

Service connection for an anxiety disorder is granted.  

An initial 10 percent rating is granted for the migraine 
headaches, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



